Barnes, J.
(dissenting). It is by no means clear that the-railway company had a right of way to the west line of the southwest quarter of the southeast quarter of section 6. About thirty years had elapsed since the conveyances were made and the spur tracks had never been extended across this-description. The landowner was entitled to its day in court to litigate the right of the railway company to claim an easement across its premises. The question was a purely judicial one, and, it being apparent that a substantial controversy existed, the Commission should not have undertaken to decide-it, but should have required a bond or deposit to cover the cost of securing the right of way. The initial mistake led to-still another in fixing an unreasonably short time within which the railway company should complete the spur. However, I do not think that the order of the Railroad Commission should be disturbed or that the judgment should be reversed because such order did not require a bond to be executed or a deposit to be made to indemnify the railway company for cost of right of way or because of the shortness of' the time within which the railway company was required to^ perform. These are matters which affect the railway company only, and it is finding no fault whatever with the order. The appellants are not concerned because the order is faulty in the respects mentioned, and the railway company should be able to take care of itself without the interposition of a. friendly champion.
The majority of the court think that the order is unreasonable because it provided for the extension of the spur track designated D without giving the appellants an opportunity to be heard. I am unable to agree to this conclusion. Track D runs parallel with the lime kilns and as close thereto as practicable, and is used for the storage of cars while being-*540loaded with lime from the kilns. Track C runs parallel with track I) and a sufficient distance therefrom to permit cars to ■conveniently pass. This track is also used to store cars while they are being loaded from the kilns. The original petition prayed for an extension of track C, and the original order of the Commission granted the prayer of the petition in this behalf. The contention of the appellants before the Commission was twofold: (1) The Eden Company should not be allowed the use of any portion of the spur track; and (2) if such use were permitted, the spur track asked for should connect with the one in use at a point nearer to the main line than the switch which forms the entrance to track C, or, in other words, the connection should be so made that cars on loading tracks C or D would not be interfered with in switching cars to and from the Eden plant.
In reference to the use to which switch tracks O and D were put, Mr. McConnell, the superintendent of the Union Lime Company, testified before the Commission as follows:
“Tracks C and D are used for storing cars while they are being loaded. Could load ten cars on the two tracks, one on each track opposite each of the five kilns. Q. In loading these ■cars, how is it arranged so as to load cars on track C ? A. We place a wheeling plank from the car down on track D to the car on track C and wheel across. Q. Does it occur in the prosecution of your business there that it is necessary to have cars placed on both of these tracks C and D for loading lime ? A. Yes, sir. Q. How frequently does that occur? A. Every day in the year.”
This witness further testified on cross-examination that it was a matter of necessity to use track. C for loading lime. He also testified that it was “more convenient to have cars opposite each other than it is to have to wheel clear across the shed and load the car on the first track.” The attorney for the Eden Company endeavored on cross-examination to secure an admission to the effect that it would be as convenient for loading to store all the cars on track D, and move them along *541as they were loaded, as it would he to use both tracks, hut he was very decided in his statement that such would not he the case.
Thus it will he seen from the evidence of the principal witness for the appellants that tracks O and D were equally necessary for loading purposes throughout the year, and this is the testimony which the Commission had before it when it concluded to order an extension of track D rather than of track C. There were good reasons for doing this. If one or the other of the tracks were extended, it made no difference to the appellants which should he selected. Track D approached nearer the Eden Company’s premises than did 0. So it would he cheaper for that company to have track D extended, and besides, it might well he that the railway company owned the right of way to the Eden Company’s premises along the line of track D, so that condemnation proceedings with their concomitant expenses and delays would he unnecessary. The fact that the petition asked for the extension of track C did not obligate the Commission to extend such track or else refuse to order any extension. Pleadings before the Commission are informal. The Commission is not a judicial body that is bound by strict rules of procedure. It deals with substance rather than nonessentials. It acted within its jurisdiction in making this order, and such an order is made prima facie lawful and reasonable by statute (sec. 15, ch. 362, Laws of 1905). It must stand until it is declared unreasonable by a court of competent jurisdiction in a suit brought by the aggrieved party (sec. 16, ch. 362, Laws of 1905). What the petitioner wanted primarily was the extension of a spur track onto its premises at a reasonable cost. Which track was extended was immaterial to it so long as the expense was not too burdensome. The matters of running the spur track from the main line and of extending the wood track A and the loading tracks D and 0 and of tapping the main spur track between the switch leading to track 0 and the main line *542were all considered and evidence was offered in relation thereto. In addition to this, the Commission was not concluded by this evidence. It might make an independent investigation if it saw fit, by sending its engineers or experts to examine the locus in quo, or the commissioners might themselves make such an examination and consider what they observed.' But, taking the testimony before the Commission, it is plain that every objection to the extension of track D applied with equal force to the extension of track C.
This brings us to a consideration of the evidence offered in court. Very little evidence was given on the trial upon the question we have been considering. Mr. Robertson, the president of the Union Lime Company, said it would be a greater damage to his company to have track D extended than to extend track C, for the reason that “this that we call our lime track is constantly in use and cars have necessarily to be pulled in and out on that track. The track marked I) is in more constant use than the track marked 0. The extension of either of the -tracks marked 0 and D would cause very much greater interference with our business and damage to our property than the construction of a track commencing at some point on the existing track between the points marked X and Y on Exhibit 10, because these tracks marked O and D are our loading tracks, both used for loading.” The points X and Y referred to were betweep tracks G and D and the main line. The foregoing embodies every shred of new testimony offered on the trial concerning the damage that would result from the extension of track D rather than track 0. The evidence taken before the Commission was before the court. Mr. Robertson was one of the general officers of the company, which operated a large number of kilns at various places, and resided in Milwaukee. Mr. McConnell was the superintendent in charge of the Lden quarries. In giving his evidence before the Commission Mr. Robertson did not assume to be familiar with the details of carrying on the business at Eden, but referred his inquisitors to Mr. McOonnell. *543■So the trial court had before it the evidence of McConnell that tracks C and D were put to equal use in loading and that both were used every day in the year, and the evidence of Robertson that it would be more inconvenient to his company to extend track D than it would to extend track 0, because the former was in more constant use than the latter. On this state of the evidence the trial court found that the order was '“not an unreasonable exercise of the power vested in the defendant Railroad Commission
The Commission having jurisdiction to make the order, it was, as before stated, prima facie reasonable until declared unreasonable by the courts. The appellants could not disregard it, but were obliged to pursue the course which they did; ■that is, to bring an action to set the order aside because it was unreasonable. It was incumbent on them to show clearly ■and satisfactorily by the evidence offered that it was unreasonable. They assumed this burden. They offered in evidence the testimony of McConnell taken before the Commis-. ■sion, and also had Mr. Robertson testify. The evidence of McConnell, the man familiar with the everyday work at the kilns, showed that it was wholly immaterial to the appellants which of the two tracks was extended, if one had to be extended. The testimony of the witness not so familiar with the method •of carrying on the work at the plant was to the effect that it would be more inconvenient to have track D extended than track C, because it was used more. This is the whole case of the appellants on this point, aside from the evidence tending to show what damages the appellants would suffer if their loading tracks were interfered with. On this state of the evidence the trial court refused to hold the order of the Commission unreasonable, and on such evidence this court reverses the trial court and the Commission. I do not desire to make further comment than to say that I cannot agree with the eon--clusion reached by this court, and that I deem it a misfortune to have the work of this important Commission hampered by what looks to me to be an unreasonable interpretation of the *544law. In ordering tbe service asked for, the Railroad Commission was carrying out a legislative function pure and simple. By exercising its power of investigation it could determine the reasonableness of the service demanded much more intelligently than the legislature itself could. . Where no positive law is violated by the Commission, its decision as to what is reasonable should be entitled to as much respect in the courts as would the decision of the legislature itself, and it would have to be a clear case indeed that would warrant the courts in overturning an act of the legislature because it was-unreasonable. Subd. c, sec. 16, ch. 362, Laws of 1905, places the burden of proof on the appellant to show that the-order is unreasonable. Not only this, but it requires that unreasonableness be established by clear and satisfactory evidence as a condition precedent to the right to have the order declared void. It seems to me that the evidence tending to-establish the unreasonableness of the order in question falls far short of being either clear or satisfactory. In fact, I think the evidence preponderates in favor of the finding of' the Commission and that of the trial court.
So it seems to nie that the case should be disposed of on its-merits and that the court should either hold that any order-providing for the extension of track D would be unreasonable and unlawful and could not be sustained, or that the record does not affirmatively show that the order under attack was unreasonable. I think the appellants were given an opportunity to be heard and were heard in reference to the extension of track D. If this were not so, they were fully advised of the proposed extension of track C and were fully-heard in reference thereto, and on their own showing on the trial it was immaterial which of the two parallel tracks located a few feet from each other was extended. As I view the case the judgment should be affirmed.
Siebeceeb, J. I concur in the foregoing opinion of Mr.. Justice BabNes.